Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered November 22, 1988, convicting him of conspiracy in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress evidence obtained as a result of eavesdropping warrants.
Ordered that the judgment is affirmed.
On appeal, the defendant raises the same issues as were addressed on the appeal of his codefendant (see, People v Sica, 163 AD2d 541 [decided herewith]), and we find no basis to reach a different result on this appeal. Kunzeman, J. P., Rubin, Fiber and Miller, JJ., concur.